Citation Nr: 1201280	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, and from February 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for service connection for hemorrhoids.  When this issue was before the Board in August 2010, it was remanded for additional development of the record and to ensure due process.

In its August 2010 remand, the Board denied the Veteran's claim for service connection for hammertoe disability of either foot.  This decision, accordingly, is limited to the issue set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for hemorrhoids.  He argues they were caused by the fact he had to sit for many hours driving a truck over poor roads.  He also claims his hemorrhoids are related to his service-connected gastroenteritis.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

In its August 2010 remand, the Board requested that the Veteran's claims folder be reviewed and an opinion provided as to whether hemorrhoids are related to service or a service-connected disability.  

The Board acknowledges that a VA examination was conducted in May 2011.  The examiner concluded the Veteran's hemorrhoids were not caused by or a result of service or his service-connected gastroenteritis.  She provided a rationale for her opinion.  Although the examiner provided a response to the questions posed, she did not address whether the Veteran's service-connected gastroenteritis aggravated his hemorrhoids.  

The Board regrets any further delay that will result from this action. 

Accordingly, the case is REMANDED for the following action:

1.  If the examiner who conducted the May 2011 VA examination is available, send the claims folder to her and request she furnish an opinion concerning whether it is at least as likely as not that the Veteran's service-connected gastroenteritis aggravated (permanently worsened the underlying disorder beyond its normal course) his hemorrhoids.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner is not available, schedule a VA examination by an appropriate specialist to determine the nature and etiology of the Veteran's hemorrhoids.  The examiner should provide a response to the question posed above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


